United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 20-3286
                      ___________________________

                          United States of America

                                    Plaintiff - Appellee

                                      v.

 Raymond L. Wiley, Jr., also known as Raymon Wiley, also known as wileykorn

                                 Defendant - Appellant
                               ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                          Submitted: April 5, 2021
                            Filed: April 8, 2021
                               [Unpublished]
                              ____________

Before COLLOTON, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.
      Raymond L. Wiley appeals the above-Guidelines sentence the district court 1
imposed upon revoking his supervised release. Having jurisdiction under 28 U.S.C.
§ 1291, this court affirms.

       Wiley’s counsel has filed a brief challenging the sentence as substantively
unreasonable. The district court did not impose a substantively unreasonable
sentence. See United States v. Miller, 557 F.3d 910, 916 (8th Cir. 2009) (substantive
reasonableness of revocation sentence is reviewed under deferential abuse-of-
discretion standard); cf. United States v. Feemster, 572 F.3d 455, 464 (8th Cir. 2009)
(en banc) (“it will be the unusual case when we reverse a district court sentence--
whether within, above, or below the applicable Guidelines range--as substantively
unreasonable”). The record reflects that the revocation sentence was within the
statutory maximum, and that the court considered the 18 U.S.C. § 3553(a) factors.
See 18 U.S.C. §§ 3583(e)(3) (maximum revocation prison term is 3 years if
underlying offense is Class B felony), (h) (length of new supervised-release term
shall not exceed term authorized by statute for offense of conviction, less revocation
prison terms), (k) (for violation of 18 U.S.C. § 2422, the maximum term of
supervised release is life); United States v. Larison, 432 F.3d 921, 922-924 (8th Cir.
2006) (revocation sentence may be unreasonable if district court fails to consider
relevant § 3553(a) factor, gives significant weight to improper or irrelevant factor,
or commits clear error of judgment).

      The judgment is affirmed.
                      ______________________________




      1
      The Honorable Beth Phillips, Chief Judge, United States District Court for
the Western District of Missouri.

                                         -2-